Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-30-2004

USA v. Kellum
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-4054




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"USA v. Kellum" (2004). 2004 Decisions. Paper 1060.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/1060


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      No: 02-4054

                           UNITED STATES OF AMERICA

                                               v.

                                 CLAYTON KELLUM,

                                            Appellant

                     Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                               (Crim. No. 01-CR-00399)
                     District Judge: Hon. Clarence C. Newcomer

                    Submitted pursuant to Third Circuit LAR 34.1(a)
                                  November 3, 2003

                     Before: McKEE and SMITH, Circuit Judges,
                           and WEIS, Senior Circuit Judge

                           ORDER AMENDING OPINION

      IT IS HEREBY ORDERED that the Slip Opinion filed in this case on January

23, 2004, be amended as follows:

             On page 8, delete the quoted paragraph

             Except as otherwise specifically provided, a defendant who
             has been found guilty of an offense described in any Federal
             statute, including sections 13 and 1153 of this title, other than
             an Act of Congress applicable exclusively in the District of
             Columbia or the Uniform Code of Military Justice, shall be
             sentenced with the provisions of this chapter so as to achieve
             the purposes set forth in subparagraphs (A) through (D) of
             section 3553(a) to the extent that they are applicable in light
             of all the circumstances of the case.
             and replace it with

             Except as otherwise specifically provided, a defendant who
             has been found guilty of an offense described in any Federal
             statute, including sections 13 and 1153 of this title, other than
             an Act of Congress applicable exclusively in the District of
             Columbia or the Uniform Code of Military Justice, shall be
             sentenced in accordance with the provisions of this chapter so
             as to achieve the purposes set forth in subparagraphs (A)
             through (D) of section 3553(a) to the extent that they are
             applicable in light of all the circumstances of the case.

IT IS SO ORDERED.


                                                 BY THE COURT


                                                   /s/ Theodore A. McKee
                                                   Circuit Judge

Dated: January 30, 2004




                                             2